Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…determining that the NVM stores a log chain of the object cache page, wherein the log chain comprises a first data node, wherein the first data node comprises information about a first log data chunk of the object cache page, and wherein the first log data chunk comprises modified data of the object cache page during a modification of the object file…determining that an intra-page location of the second log data chunk overlaps an intra-page location of the first log data chunk, wherein the intra-page location of the second log data chunk is a location of the second log data chunk in the object cache page, and wherein the intra-page location of the first log data chunk is a location of the first log data chunk in the object cache page; and setting, in the first data node, data that is in the first log data chunk and that overlaps the second log data chunk to invalid data.”
[Claim 2-7 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]


[Claim 9-14 indicated allowable by virtue of depending from and incorporating the subject matter of claim 8.]
 
(Claim 15) “…determine that a non-volatile memory (NVM) stores a log chain, wherein the log chain comprises a first data node, wherein the first data node comprises information about a first log data chunk of the object cache page, and wherein the first log data chunk comprises modified data of the object cache page during a modification of the object file…determine that an intra-page location of the second log data chunk overlaps an intra-page location of the first log data chunk, wherein the intra-page location of the second log data chunk is a location of the second log data chunk in the object cache page, and 
 [Claim 16-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

	RESPONSE TO ARGUMENTS
Applicants’ arguments filed 28 December 2020 have been carefully and fully considered. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /KALPIT PARIKH/            Primary Examiner, Art Unit 2137